Citation Nr: 0217934	
Decision Date: 12/11/02    Archive Date: 12/18/02	

DOCKET NO.  96-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for otitis media.

(The issue of entitlement to service connection for 
bronchitis will be the subject of a later decision.)  


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel

INTRODUCTION

The veteran had active military service from June 1971 to 
September 1973.  

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of August 1995 and 
October 1995 by the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  By the 
August 1995 rating decision, the RO denied service 
connection for bronchitis.  The October 1995 rating 
decision denied service connection for hearing loss, 
tinnitus, and otitis media.  The veteran testified at a 
hearing at the RO in February 1996 in connection with her 
appeal.  

The veteran's appeal to the Board previously included the 
additional issue of entitlement to service connection for 
a permanent and total disability rating for pension 
purposes.  However, pension was awarded to the veteran by 
a rating decision of December 1996.  The pension issue has 
therefore been resolved and will not be addressed further.  

Pursuant to authority granted by the newly promulgated VA 
regulations, the Board will undertake additional 
evidentiary development before adjudicating the issue of 
entitlement to service connection for bronchitis.  See 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2)).  Upon completion of the development, 
the Board will enter a separate decision addressing that 
issue based upon all of the relevant evidence of record, 
including that received pursuant to the Board's 
development.  


FINDINGS OF FACT

1.  Defective hearing, to include sensorineural hearing 
loss, was not demonstrated during service or until many 
years after separation from service and is not related 
thereto.  

2.  Tinnitus was not manifest during service or until many 
years after separation from service and is not related 
thereto.  

3.  The veteran was treated in service for an episode of 
otitis media in the right ear in 1973. 

4.  The competent medical evidence of record does not 
demonstrate that the veteran currently has chronic otitis 
media.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or 
aggravated by active military service and sensorineural 
hearing loss may not be presumed to be of service onset.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107, 
7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.385 (2002).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 
7104 (West 1991 & Supp. 2002).

3.  Otitis media was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107, 7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matter -- the Veterans Claims Assistance Act 
of 2000  

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2002)).  The VCAA 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also redefines VA obligations 
with respect to the duty to assist.   Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
upon the submission of new and material evidence, which do 
not apply in this case, the implementing regulations are 
also effective November 9, 2000.  In this case, the 
regulations are thus applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2002) (the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA, 
that is necessary to substantiate the claim.  As part of 
the notice, VA is to specifically inform the claimant and 
the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West Supp. 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA also requires that VA make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  

In the present case, the applicable law and regulations 
and the inadequacy of the evidence of record as a basis 
for the granting of service connection for the 
disabilities at issue were explained to the veteran in the 
December 1995 statement of the case and in the March 1996 
supplemental statement of the case.  Further notification 
of the evidentiary requirements applicable to a claim for 
service connection was provided in a letter sent by the RO 
to the veteran dated April 12, 2001, which also contained 
an explanation of the requirements of the VCAA.  The 
letter explained that the law required that VA make 
reasonable efforts to help her to obtain evidence 
necessary to support her claim and that VA would help to 
obtain evidence such as medical records, employment 
records, or records from other Federal agencies provided 
that she furnished enough information to permit such 
requests.  She was advised that if she had additional 
evidence to support her claim such as medical records, 
statements by physicians or other health care 
professionals, or lay statements, VA would obtain this 
evidence for her if she completed the necessary forms to 
authorize their release.  The letter contained sufficient 
information concerning the respective roles of the veteran 
and VA in documenting the veteran's claims to satisfy the 
Quartuccio requirements.  Consequently, the Board finds 
that the notice requirements of the VCAA are fully 
satisfied.  

The VCAA also requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, unless 
no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2098 (2000) (codified at 
38 U.S.C.A. § 5103A).  

The record reflects that the evidence with respect to the 
issues of entitlement to service connection for hearing 
loss, tinnitus, and otitis media has been developed to the 
extent possible.  The veteran has been given several 
opportunities to identify and either submit or sign 
release authorizations for private medical health care 
providers.  All available service medical records and VA 
medical records have been obtained.  The veteran has 
undergone several VA examinations and has been accorded an 
opportunity to testify at a hearing in connection with her 
appeal.  The veteran has identified no additional records 
which would serve to clarify the medical issues raised in 
the appeal as to these three disabilities, nor has the 
Board identified any from the record.  The Board is unable 
to identify any avenues of further evidentiary development 
that would be potentially fruitful in substantiating the 
veteran's claims as to these issues.  

Accordingly, the Board finds that the notification and 
duty to assist provisions have been satisfied and that no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  

Legal Criteria  

Service connection may be established for disability which 
is shown to have been incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110 (wartime), 1131 
(peacetime) (West 1991 & Supp. 2002).  

Service connection may be established for sensorineural 
hearing loss on a presumptive basis if manifest to a 
degree of at least 10 percent within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

If the disability is not shown to have been chronic in 
service or during an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2002).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation 
is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-
98 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical 
evidence that relates a current condition to that 
symptomatology.  Id.  

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).  

A hearing deficit recognizable as a hearing loss 
disability for VA compensation purposes is defined in 38 
C.F.R. §§3.385 (2002) as follows:  

For the purpose of applying the laws 
administered by VA, impaired hearing 
will be considered to be a disability 
when the auditory threshold in any of 
the frequencies 500, 1,000, 2,000, 
3,000, and 4,000 Hertz is 40 decibels 
or greater; or when the auditory 
thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz is 26 decibels or 
greater; or when the speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

In applying these criteria, the threshold for normal 
hearing is from 0 to 20 decibels; higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 
5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & 
Treatment at 110-11, Stephen A. Schroeder et al. Eds., 
1988)).  The level of hearing deficit required to 
establish a hearing loss disability for VA purposes is 
greater than the degree of hearing loss establishing the 
outer limits of normal hearing under the Hensley 
definition.  

Discussion -- Service connection for bilateral hearing 
loss 

The veteran contends that she has experienced a 
deterioration of her hearing that began during her 
military service.  She disputes the normal hearing found 
on audiometric testing at the time of separation from 
service, claiming that she was never given a hearing test 
at that time.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that to establish service connection for 
a disability, the evidence must show (1) the existence of 
a current disability; (2) the existence of a disease or 
injury in service and, (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

The evidence of record pertaining to hearing loss may be 
briefly summarized.  

The veteran underwent audiometric testing in May 1971 as 
part of an examination for enlistment into military 
service.  The pure tone thresholds in the right ear were 5 
decibels or lower at 500, 1,000, 2,000, 3,000 and 4,000 
hertz.  The thresholds in the right ear were all 15 
decibels or lower at the same frequencies.  No complaints 
or findings suggesting the presence of hearing loss were 
reported during the veteran's period of active duty.  A 
report of examination for discharge in August 1973 
includes findings obtained on audiometric testing.  The 
pure tone thresholds at each frequency tested between 500 
and 4,000 hertz were 20 decibels or lower in each ear 
except for a threshold of 35 decibels at 500 hertz in the 
left ear.  

Postservice medical records show that the veteran 
underwent VA audiometric testing in May 1996, at which 
time the pure tone thresholds in both ears were 
60 decibels or greater at 500, 1,000, 2,000, 3,000 and 
4,000 hertz, respectively.  These findings were 
interpreted to show severe to profound sensorineural 
hearing loss.  Sensorineural hearing loss was also 
reported in an August 1996 statement from T. M. Martin, 
M.S., a private audiologist, and on further VA audiometric 
testing in May 2001.  VA hearing aids had been issued to 
the veteran.  

Bilateral hearing loss of such degree as to constitute a 
hearing loss disability for VA purposes within the meaning 
of 38 C.F.R. § 3.385 has been documented in the record 
since May 1996, when the veteran underwent her first VA 
audiology examination.  The first of the above elements 
for an award of service connection is therefore present.  

With respect to Element 2, the service department 
audiological test results summarized above show that a 
hearing loss disability satisfying the regulatory criteria 
was not present in either ear during service.  It should 
be noted in this regard that the audiologist who performed 
the May 2001 VA examination noted that a mild hearing loss 
at 500 hertz had been noted in the left ear on the 
discharge examination of August 1973, when a threshold of 
35 decibels was recorded for that frequency.  However, the 
35-decibel threshold was still below the 40-decibel level 
required to demonstrate the existence of a hearing loss 
disability under the regulatory definition.  The comment 
of the examiner was inconsistent with the requirements of 
the regulation, the application of which is mandatory by 
the Board.  The Board also notes that a sensorineural 
hearing loss was not noted within one year of service 
discharge, which would support a grant of service 
connection on a presumptive basis.

The absence of in-service evidence of hearing disability 
during service (i.e., one meeting the requirements of 
section 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service 
connection for hearing loss where there is credible 
evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting the regulatory requirements for hearing loss 
disability for VA purposes, and a medically sound basis 
upon which to attribute the post-service findings to the 
injury in service (as opposed to intercurrent causes).  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In the 
present case, the absence of acoustic trauma in service 
was specifically noted at the May 2001 VA examination, 
when the veteran reported that she had worked as a 
computer operator during service.  The record provides no 
medically sound basis for attributing the hearing loss 
first documented many years after service to any incident 
or circumstance related to her period of active duty.  

A preponderance of the evidence of record is against the 
veteran's claim for service connection for bilateral 
hearing loss, to include sensorineural hearing loss.  When 
a preponderance of the evidence is against a claim, the 
benefit of the doubt rule does not apply and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
2002).  

Discussion -- Service connection for tinnitus  

The veteran contends that she began to experience tinnitus 
during service at about the same time she was treated for 
infections in her ears.  She states that she complained 
about tinnitus at the time though the complaints were not 
recorded in her records.  She claims that the tinnitus is 
now bilateral and constant and affects her hearing.  

The evidence of record includes the veteran's service 
medical records, which contain no reference to complaints 
or findings of tinnitus.  In particular, there was no 
reference to complaints of tinnitus at the time of 
treatment in February 1973 for otitis media of the right 
ear.  

The postservice medical evidence shows that in May 1995 
the veteran reported at a VA compensation examination that 
tinnitus had been present since 1970.  She has presented a 
similar history on various subsequent occasions.  At the 
May 2001 VA audiology examination, the veteran reported 
that the tinnitus was worse in the right ear.  She 
described it as a constant high-pitched whistle which 
occasionally sounded like an engine running.  The examiner 
expressed the belief that the tinnitus could be the result 
of the veteran's hearing loss as well as her use of 
aspirin and anti-inflammatory medications for arthritis.  

The earliest report of tinnitus in a clinical setting 
dates from 1995, more than 20 years after separation from 
military service.  In the absence of recorded complaints 
of tinnitus during service or for an extended period 
thereafter, the only evidence of the existence of tinnitus 
during service is the veteran's self-reported history of 
ringing in the ears extending back to 1970.  The Court has 
held that a layperson can provide probative eyewitness 
evidence of visible symptoms but is not competent to 
provide evidence as to matters requiring specialized 
medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  As a general rule, a veteran's self-reported 
history of the onset of a condition, as recited in medical 
records, is not competent medical evidence to support the 
claim.  LeShore v. Brown, 8 Vet. App. 406 (1995).  In this 
context, the veteran's statements concerning the existence 
of tinnitus in service falls within the range of 
assertions that may be properly accepted as competent lay 
evidence.  See also Caldwell v. Derwinski, 1 Vet. App. 466 
(1991).  However, the Board finds that such statements are 
not credible in light of all of the evidence of record.  
Her statements are inconsistent with the entries reported 
in service medical records, which contain no reference to 
tinnitus, and it is also relevant that no postservice 
references to tinnitus were recorded until 1995.  It must 
be assumed that if tinnitus had been present constantly 
since service, the veteran would have reported it to a 
clinician at some point.  In this regard, the records from 
a private medical provider dated from 1977 to 1994 include 
references to many medical conditions but do not contain 
any notations of tinnitus.  Likewise, the veteran did not 
file her claim for service connection for this disorder 
until August 1995.  The delay in asserting a claim may be 
regarded as negative evidence that weighs against the 
claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992).  

Accordingly, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for tinnitus and that the benefit of the doubt 
rule does not apply.  Where a preponderance of the 
evidence is against the claim, such claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  

Discussion -- Service Connection for Otitis Media

The veteran contends that she had ear infections on 
various occasions during service, not all of which are 
documented in service medical records.  She states that 
she still has inflammation in her inner ear and flare-ups 
of infection.  She claims that she has taken antibiotics 
but that the infections do not completely go away.  

Service department medical records show that there were no 
complaints or findings of ear infection on examination for 
enlistment into service.  Service medical records show 
that in February 1973, while being treated for bronchitis, 
the veteran developed otitis media in the right ear.  She 
was given antibiotics.  Two days later it was reported 
that the ear was clearing well.  The ears were reported as 
normal on a discharge examination performed in August 
1973.  

Postservice medical records contain what appeared to be 
office treatment notes from a private medical provider 
containing dates between 1977 and 1994.  The treatment 
records contain no reference to ear infections.  

No otitis media or other ear infection was reported at the 
time of a VA examination in May 1995.  At a VA examination 
in October 1996, the veteran reported several episodes of 
ear infections during service.  On examination, the otic 
canals were clear bilaterally and the tympanic membranes 
were normal.  The veteran underwent a VA audio-ear disease 
examination in March 1997.  She reported having had 
bilateral ear infections in about 1971 which were worse on 
the left side.  On examination the eardrums were normal.  
The diagnosis was bilateral otitis media in 1971, worse in 
the left ear.  

At the VA examination of April 2001, the examiner told the 
veteran that she was unable to find documentation of ear 
infections in the C-file and the veteran replied that 
sometimes she failed to bring things up and that at other 
times she brought things up but her complaints were not 
addressed.  On examination the ears appeared normal.  The 
pertinent diagnosis was history of right otitis media in 
service.  

It is clear from the foregoing chronology that although 
the veteran had an episode of otitis media during service 
in 1973, there is no clinical evidence of any recurrence 
of this infection.  Despite the veteran's reports of 
subsequent problems with ear infections for which she has 
taken antibiotics, none are documented.  There is no 
medical evidence, as distinguished from her self-reported 
history, to suggest that chronic otitis media exists at 
the present time.  

Without competent medical evidence of current otitis 
media, the current disability required to establish the 
first of the above elements for an award of service 
connection is not present.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
benefits.  See Degmetich v. Brown, 104 F.3d 1328 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In 
the absence of a current diagnosis of otitis media 
established by competent medical evidence, there is no 
legal basis by which service connection may be granted, 
regardless of the occurrence of prior episodes of otitis 
media in service.  

The Board therefore finds that the preponderance of the 
evidence of record is against the claim for service 
connection for PTSD.  Consequently, the benefit of the 
doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  


ORDER

Service connection for bilateral hearing loss, to include 
sensorineural hearing loss, is denied.  

Service connection for tinnitus is denied.  

Service connection for otitis media is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


